LAWSON, Justice
(dissenting).
I cannot agree that the judgment of the trial court dismissing appellant’s pleas of recoupment should be reversed.
It is settled by our decisions that a plaintiff has the right to dismiss or discontinue a civil suit which he has filed on the law side at his own cost at any time before verdict. Griel v. Loftin, 65 Ala. 591; McAbee v. Parker, 83 Ala. 169, 3 So. 521; Huffstutler v. Louisville Packing Co., 154 Ala. 291, 45 So. 418, 15 L.R.A.,N.S., 340; Pure Milk Co. v. Salter, 224 Ala. 417, 140 So. 386. And in § 258, Title 7, Code 1940, it is provided: “The plaintiff may dismiss his suit at any time, by causing the clerk to make on the docket an entry of dismissal. When the summons has been executed, notice must be given to the defendant of the intended dismissal,”
In the Huffstutler v. Louisville Packing Co., supra, decided in 1908, this court observed that the dismissal of a plaintiff’s suit carried along with it the defendant’s plea of set-off or recoupment, even though our statutes authorized a judgment over for the defendant upon pleas of set-off and recoupment.
Set out hereafter are the statutory provisions pertinent to the question of instant concern which have become effective since the decision in the Huffstutler Case, supra.
On September 25, 1919, the Governor approved Act 427, S. 271, Gen.Acts 1919, p. 555, which reads as follows:
“Section 1. That upon the filing of any plea of set off, recoupment or any other plea upon which a judgment by default may be taken the clerk of the court in which said plea is filed shall issue a copy of the same to the sheriff of the county who shall serve the same upon the plaintiff or his attorney of record in the cause in the same manner that copies of complaints are now served and make his return of such service upon the original plea.
“Section 1. That upon the filing of shall be allowed upon any such plea within thirty days after the service of such copy, but if the plaintiff fails to appropriately plead to such plea within thirty days after service upon him or his attorney of record of such copy a judgment by default may be taken therein as in cases where the defendant fails to plead to the complaint.
“Section 3. Where there is more than one plaintiff in the action in which such plea is filed service of such copy shall be made on each plaintiff or his attorney of record.
“Section 4. The clerk for issuing a copy of the pleas mentioned in this Act shall receive fifteen cents (.15c) for each 100 words and the sheriff for his services shall receive the sum of sixty-five cents (.65c) for the service of each of said copies. And the fees provided for in this section shall be taxed as other costs in the case.
“Approved September 25, 1919.”
Section 1 of Act 427, supra, was brought forward into the Code of 1923 as § 10181 and into the Code of 1940 as § 359, Title 7. Section 2 of said Act was brought forward into the Code of 1923 as § 10182 and into the Code of 1940 as § 360, Title 7. Section 3 of the said Act 427, supra, was brought forward into the Code of 1923 as § 10183 and into the Code of 1940 as § 361, Title 7. Section 4 of Act 427, supra, was brought forward into the Code of 1923 as § 10184 and into the Code of 1940 as § 362 of Title 7.
On September 29, 1919, the Governor approved Act 567, H. 380, Gen.Acts 1919, p. *553825, which act, aside from the repealing clause, reads as follows:
“That in all actions at law in which the defendant files a plea of set-off or recoupment the plaintiff by taking a nonsuit, shall not deprive the defendant of the right to have judgment against the plaintiff on such plea in the action in which such plea is interposed.”
The provisions just quoted above were brought forward into the Code of 1923 as § 9493 and into the Code of 1940 as § 255, Title 7.
New to the Code of 1923 were the provisions of § 10180, which read as follows:
“A defendant may plead set-off or recoupment, although he does not confess the plaintiff’s claim or demand, and a verdict and judgment may be rendered on his plea of set-off and recoupment, although the plaintiff failed as to his entire claim.”
In so far as I am able to determine, the provisions last quoted above were written by the Code Commissioner and adopted by the legislature as a part of the Code of 1923. Such provisions have been brought forward into the Code of 1940 as § 358, Title 7.
In 1932 this court decided the case of Pure Milk Co. v. Salter, 224 Ala. 417, 140 So. 386, 387, which the trial court no doubt construed as requiring it to render a judgment dismissing appellant’s pleas of recoupment, in view of the fact that the opinion in that case shows that all of the statutory provisions just referred to were there considered and it was held that the rule reannounced in the Huffstutler Case, supra, was still the law in this state, except where the plaintiff takes a nonsuit. I think the holding of this court in the Pure Milk Co. Case, supra, is correct and controls here. Inasmuch as the majority of the members do not take that view, I would like to point out here the factual situation present in that case, as well as the holding.
Salter brought suit against Pure Milk Co. and one John Gilham to recover damages for personal injuries growing out of a collision between a car owned and driven by Salter and a truck owned by Pure Milk Co. which was being driven at the time by Gilham. After their demurrers were overruled, the defendants among other pleas filed separate pleas of recoupment (countersuits) against the plaintiff. Thereafter the plaintiff amended his complaint, with leave of the court, by striking the name of John Gilham as a party defendant and the court, on motion of the plaintiff, struck Gilham’s pleas of recoupment or countersuit. From a judgment in favor of the plaintiff, Salter, there was an appeal to this court. Among other grounds argued for reversal of the judgment rendered in the Pure Milk Co. Case, supra, were the actions of the trial court (1) in permitting the plaintiff to amend his complaint by striking out John Gilham as a party defendant and (2) in striking Gil-ham’s pleas of recoupment on motion of the plaintiff after Gilham had been stricken as a party defendant.
In answer to the assertion that the trial court erred in permitting Salter to strike John Gilham as a party defendant, this court said as follows: “The plaintiff had the right under our amendment statute, Code, § 9513, to amend by striking out John Gilham, as a party defendant. Nor was it incumbent upon him to assign any reasons therefor.” In upholding the action of the trial court in striking Gilham’s pleas of recoupment, it was said:
“If it should be conceded, which is not decided, that Gilham could file such a plea of recoupment, or counter plea, as he attempted to do in this case, when he was thus put out of the case by the plaintiff’s amendment, his plea of recoupment also went out. The appellants insist that this is not so, and, in support of their contention, cite sections 10177, 10179, 10180, 10181, 10182, 9458, and 5668 of the Code, and other authorities, but which do not aid the appellants on this point.
“Section 9493 of the Code provides: ‘In all actions at law in which the defendant files a plea of set-off or *554recoupment the plaintiff by taking a nonsuit shall not deprive the defendant of the right to have judgment against the plaintiff on such plea in the action in which such plea is interposed.’ Section 9513 of the Code expressly authorizes the amendment made by the plaintiff. These two sections are remedial in nature, and must be construed together. The plaintiff has not taken a nonsuit, but simply exercised a well-recognized right that has existed here for years. In exercising this right of amendment, even if it were conceded that the defendant Gil-ham had the right to file his plea of recoupment, this cross-suit was brought to an end with the dismissal of Gilham from the original suit. Section 9493, while remedial in nature, cannot be extended beyond its plainest terms. It deals with the one subject of set-off and recoupment, where non-suit is taken by plaintiff. At common law plaintiff could at any time dismiss his suit, and this carried along with it defendant’s plea of set-off or recoupment, and this common-law rule prevails in this state, except in so far as section 9493 of the Code may limit this right. Huffstutler v. Louisville Packing Co., 154 Ala. 291, 45 So. 418, 15 L.R.A.(N.S.) 340, 129 Am.St.Rep. 57. This section, new to the Code of 1923, must be construed in connection with section 9513, relating to amendments, and so construing it, both have a field of operation. The former section applies only where the plaintiff takes a non-suit, and except in that one instance, the rule reannounced in the Huffstutler Case, supra, is still the law of the case. It was not the legislative intent by the adoption of section 9493 to abrogate the unqualified right of a plaintiff to amend his pleadings in any respect as authorized by section 9513 of the Code. The above demonstrates that in no case was there any error in permitting the plaintiff, over objections of defendants, to amend his complaint by striking John Gilham as a party defendant, nor in striking the latter’s plea of recoupment. Code, § 9515; Huffstutler v. Louisville Packing Co., 154 Ala. 291, 45 So. 418, 15 L.R.A.,N.S., 340, 129 Am.St.Rep. 57; Griel v. Loftin, 65 Ala. 591; Waterman on Set-Off, 659, 660.”
There is this factual difference between the instant case and the Pure Milk Co. Case. Here the plaintiff dismissed his complaint as against the sole defendant. In the Pure Milk Co. Case, supra, Salter by amending out the defendant Gilham in effect dismissed his complaint as to only one of two defendants. But that factual difference would not justify the application of different legal principles and I do not understand the opinion of the court to so hold.
I do not understand the holding of the court in this case to be based on the idea that the language of § 255, Title 7, Code 1940, includes the dismissal of a suit. Since the early case of Bullock v. Perry, 2 Stewart & P. 319, this court and the Court of Appeals have recognized distinction between a nonsuit and a dismissal or discontinuance. Russell v. Rolfe, 50 Ala. 56; Brock v. Harris, 34 Ala.App. 593, 42 So.2d 39.
The court could not reach the conclusion which it has reached in this case without overruling Pure Milk Co. v. Salter, supra, to some extent, so it has proceeded to do just that — by the use of the following language: “However, taking note of some of the expressions in the Pure Milk Co. Case, supra, if any are construed as opposed to the view here entertained, they are to be disregarded and are hereby expressly overruled.” I do not know and I do not believe that the bench and bar will be able to tell with any degree of certainty what parts of the holding in the Pure Milk Co. Case, supra, are still the law, if any, and what parts have been overruled by the court’s decision in this case. Having seen fit to find fault, the court in my opinion should have spelled out the faults which it found.
Perhaps the real fault which the majority has found with the Pure Milk Co. Case, supra, is that it did not hold that the provisions of law now codified as § 358, Title *5557, Code 1940, were intended to change the rule in the Huffstutler Case, supra. If such is the rationale of the holding of the majority, it seems to me to be without legal justification. There can be very little doubt that the Code Commissioner in inserting into the 1923 Code the provisions now codified as § 358 of Title 7 sought to avoid the holding of this court in St. Louis & Tenn. River Packet Co. v. McPeters, 124 Ala. 451, 27 So. 518. See also Carolina Portland Cement Co. v. Alabama Construction Co., 162 Ala. 380, 50 So. 332. This indeed would be a rather strange and involved method of changing the rule announced in the Huffstutler Case to the effect that the dismissal of a plaintiff’s complaint carried with it the defendant’s pleas of set-off and recoupment. How simple it would have been to have effectuated that purpose by merely broadening the language of Act 567, Approved September 29, 1919, which the said Code Commissioner brought forward into the 1923 Code of Alabama.
I am of the opinion that the judgment appealed from should be affirmed, and, therefore, I am constrained to dissent.
GOODWYN, J., concurs in the foregoing views.